Mr. Justice Steubett
delivered the opinion of the court, October 6, 1884.
In this contention between the county of Cumberland and the parties to whom costs in the contested election proceedings were decreed, the only legitimate subject of inquiry, on the writ of error, is that presented in the first specification, viz.: whether under the Act of May 19th, 1874, P. L. 208, the court, as constituted for the trial and determination of the contested election for Senator in the 32d Senatorial District, had jurisdiction of the case. If the proceedings were *122coram non yudice and therefore void, it follows of course that-there was nothing on which to base the mandamus execution of which plaintiff in error complains. On the other hand, if the court, presided oyer by the president judge of the 41st Judicial District, had jurisdiction of the case, its orders and decrees, declaring that the contestee “ received the greatest number of legal votes for Senator in the district and is entitled to the certificate; that the complaint was not without probable cause,” and directing that the costs of the proceeding be paid by the counties composing the Senatorial district, etc., were clearly within the powers conferred by the Act and its supplement of May 8th, 1876 ; and, as between the parties to these "writs of error and certiorari, these orders and decrees are conclusive and cannot be inquired into.
The Act of 1874, § 11, provides that “ contested elections of Senators and members of the house of representatives shall be tried and determined by the Court of Common Pleas of the county where the person returned as such shall reside.” Section 17 of the same Act declares that, “ In any case where, by reason of incompetency or disability to act, there shall be no law judge of the district in which any contest shall arise, present and able as well as ’qualified to act, the judge learned in the law, residing nearest the court house of the county in which, by the provisions of this Act, the trial in anjr such case is required to be had.shall preside on the trial, and shall have and exercise all the powers and authority and discharge all the duties granted to or imposed upon the regular judges of said courts in cases wherein they are qualified and required to act by the provisions of this law.” The president and only judge of the proper judicial district, composed of the county of Cumberland, being disqualified by reason of relationship to one of the contestants, requested Judge BarNETT, the nearest judge learned in the law, to preside at the trial of the contested election above referred to. The question is whether, under the provisions of the Act above quoted, he was authorized to preside. It is contended by plaintiff in error that the phrase, “ district in which any contest shall arise,” in the 17th section, means senatorial and not judicial district, and inasmuch as the president judge of Adams, one of the counties composing the 32d Senatorial district, was not disqualified, he and not Judge Barkett was the only judge who, under the circumstances, was authorized to preside at the trial. We cannot assent to this construction of the Act. On the contrary, we are clearly of opinion that the clause in question refers to the judicial and not to the Senatorial district: and when, as in the present case, the judicial district is composed of a single county the *123meaning of the phrase is the same as that employed in the lltli section, viz. : “ the county where the person returned shall reside.” We entertain no doubt that the judge who presided at the trial was fully authorized to act. The assignments of error, involving the question of jurisdiction and other questions dependent thereon, are not sustained.
The validity of the decree, as to payment of costs, being thus settled in favor of defendants in error, is there anything in the proceeding to enforce payment that demands correction ? If there is, we have failed to discover it. The court, as we have seen, had jurisdiction of the subject. Want of probable cause for the complaint on which the original proceeding was based was not found by the court, and the learned judge proceeded as required by the supplement of 1876, to apportion the costs and order the payment thereof. The supplement provides that if “ the court or judge shall not decide that the complaint is without probable cause, the proper district,” &e., “shall be liable to pay all costs, and the same shall be promptly paid by the proper authorities, and upon the order of the court or judge trying the case.” The learned judge distinctly stated that under the circumstances he could not decide that the complaint was not without probable cause, and he did not so decide. The decree conformed substantially to the requirements of the Act, and surely the court was not powerless to enforce it. It may be that the burden has fallen on those who should not be required to bear it, but the actors in the original proceedings are not before us, and there appears to be nothing in the proceeding that would justify us in reversing or setting them aside.
The order of the Common Pleas is therefore affirmed and record remitted.